Order filed, September 15, 2017.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                       ____________

                                   NO. 01-17-00442-CV

                              ALAN SCHROCK, Appellant

                                              V.

                             CITY OF BAYTOWN, Appellee


                      On Appeal from the Co Civil Ct at Law No 1
                                 Harris County, Texas
                             Trial Court Case 1007923



                                          ORDER

       The reporter’s record in this case was due July 12, 2017. See Tex. R. App. P.
35.1. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order Lettie Witter, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM